Citation Nr: 0819090	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran had corroborated active duty service from 
September 1965 to January 1966 and from May 1968 to September 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefit 
sought on appeal.

The record reveals that in September 2007 the veteran failed 
to report for a requested Travel Board hearing before a 
Veterans Law Judge.  Accordingly, the veteran's claim will be 
considered without the benefit of such hearing.  See 
38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran, while diagnosed with PTSD, did not engage in 
combat with the enemy and does not have a corroborated 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board has considered VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  These duties are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By a June 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and service 
personnel records.  The VA has also obtained the veteran's 
private medical records.  While the veteran's representative 
asserted in September 2007 that the veteran's claim should be 
remanded for reconsideration of the veteran's stressors and 
corroborative evidence, as noted above, the veteran's service 
personnel records have been obtained and the veteran has 
failed to provide any specific dates or other details 
regarding his alleged stressor.  Consequently, the Board 
finds that all pertinent evidence has been obtained.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service in 
terms of 38 C.F.R. § 3.304(f) and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, in view of the absence of both participation in 
combat with the enemy and a corroborated in-service stressor.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

In this case, the veteran asserts that he has PTSD due to his 
service in Vietnam, specifically to include mortar attacks 
when stationed in Ban Me Thout in 1969.

The veteran's service medical records, including the 
September 1969 discharge examination report, do not reveal 
any psychiatric complaints or findings.

The veteran complained of exacerbation of his anxiety due to 
the events of September 11, 2001 terrorist attacks, including 
viewing the mail room at his workplace as a combat zone, in a 
November 2001 private medical treatment report.  The medical 
assessment states that the veteran has PTSD.  A May 2004 
private medical treatment report notes PTSD with recurrent 
anxiety reaction due to a stressful incident at work.  An 
April 2005 private medical treatment report notes chronic 
PTSD with anxiety.  The veteran complained of flashbacks of 
his military experience, provoked by people wearing backpacks 
or carrying cases.  

Given the above evidence, the Board does not question the 
current diagnosis of PTSD.  The question remains, however, 
whether this diagnosis was predicated on a corroborated in-
service stressor, or participation in combat with the enemy.  
The Board must also consider whether further action is needed 
for such corroboration, to include contacting the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records).

In June 2005, the VA sent the veteran a form requesting 
details of his stressors.  This form was returned by the 
veteran in August 2005, along with a letter from the 
veteran's representative that stated the veteran's stressors 
included being exposed to harassing fire, mortar attacks and 
rocket attacks.  However, this letter did not contain the 
necessary details in order to conduct a records search.  
Notably, the veteran only noted attacks in 1969, with no 
specific dates.  Despite indications from the RO in the 
rating decision, statement of the case and supplemental 
statement of the case citing a lack of information regarding 
specific stressors sufficient to warrant further 
investigation, the veteran has not supplied the requested 
information.  The lack of such specific dates of attacks from 
the veteran distinguishes the case at hand from Pentecost, in 
which the veteran described an attack that allegedly occurred 
in February 1968, and attacks from January 1968 were 
corroborated.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The veteran's DD 214 shows that he served on active duty in 
the United States Army from May 1968 to September 1969.  His 
military occupational specialty was grader operator.  He 
received the Vietnam Service Medal, the Vietnam Campaign 
Ribbon and the National Defense Service Medal, but did not 
receive any decorations or medals which are awarded 
exclusively for involvement in combat (i.e., the Purple Heart 
Medal or the Combat Infantryman Badge).

The veteran's service personnel records show that he was in 
Vietnam from September 1968 to September 1969.  A section of 
the personnel records titled "Campaigns" lists the Vietnam 
Counter Offensive Phase V, and 9th Campaign.  Such notations 
regarding campaigns do not establish involvement in combat.  
As a general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (October 18, 1999).  Additional 
information regarding the veteran's participation could 
establish that the veteran did, in fact, engage in combat 
with the enemy, but such information is lacking in this case.  
Based on the above, the Board finds that there is no evidence 
indicating that the veteran engaged in combat with the enemy. 

In September 2007 the veteran's representative submitted 
photos of Vietnam taken from a National Guard linked web site 
and submitted a waiver of RO review of the newly submitted 
evidence.  The Board notes that these photos provide no 
information as to whether or not the veteran experienced a 
corroborated stressor during service.  

While the veteran has received diagnoses of PTSD from private 
medical personnel, he does not meet the criteria for service 
connection for PTSD.  In this case the record does not 
corroborate the veteran's claimed stressor through credible 
supporting evidence.  The evidence does not reveal supporting 
lay or buddy statements and the veteran has provided not 
provided evidence, such as names and dates, to corroborate or 
verify his alleged stressor.  In short, the sole supporting 
evidence that an alleged stressful event occurred are the 
veteran's own statements through his representative alleging 
that the veteran was exposed to harassing fire, mortar 
attacks and rocket attacks.  A non-combat veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141.

Because the veteran did not engage in combat and because his 
reported stressor has not been corroborated, the claim for 
service connection for PTSD must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


